Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 13, 2018

                                      No. 04-18-00902-CV

                     ESTATE OF MANUEL G. FLORES, DECEASED,

                         From the County Court, Bandera County, Texas
                                   Trial Court No. 17-0030
                          Honorable Richard A. Evans, Judge Presiding


                                         ORDER
       The docketing statement was due December 10, 2018, but has not been filed. See Tex. R.
Civ. P. 32.1(a) (providing an appellant in a civil case shall file a docketing statement promptly
upon filing the notice of appeal). We ORDER appellant to file the docketing statement on or
before December 27, 2018.

        Furthermore, a filing fee of $205 was due when this appeal was filed, but it was not paid.
See TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN THE SUPREME COURT, IN
CIVIL CASES IN THE COURTS OF APPEALS, AND BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT
LITIGATION (Aug. 28, 2015). The clerk of the court notified appellant of this deficiency by letter
dated November 28, 2018, and requested payment of the fee by December 10, 2018. The fee
remains unpaid, and appellant has not filed a sworn statement of inability to afford payment of
court costs.

       We therefore ORDER that appellant, on or before December 27, 2018, must either: (1)
pay the filing fee; or (2) provide written proof to this court that he is indigent or otherwise
excused by statute or the Texas Rules of Appellate Procedure from paying the fee. See TEX. R.
APP. P. 20.1 (providing that indigent party who complies with provisions of that rule may
proceed without advance payment of costs).

        If appellant fails to respond satisfactorily within the time ordered, this appeal will be
dismissed without further notice. See TEX. R. APP. P. 5 (providing that an appellate court may
enforce rule requiring payment of costs “by any order that is just”); R. 42.3 (permitting appellate
courts to dismiss an appeal when appellant fails to comply with a court order).


                                                     _________________________________
                                                     Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of December, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court